Title: To Thomas Jefferson from Hugh Holmes, 18 November 1805
From: Holmes, Hugh
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Winchester Novr. 18th. 1805
                  
                  The precious Moments which hasten the commencement of Another Congress and of your preparation of course to Meet it with execution, information, induce Me to doubt the propriety of interrupting You at this time, with a business entirely unconnected with your Public concerns; however as it will cost Your Mind but a moments reflection, I will Venture the Application Under the hope & belief that you will have the goodness to excuse Me.
                  The Manual, which you did Me the honor to present on My election to the Chair of the house of Delegates of Virginia in 1803 so remarkable for its perspicuity when the author of the compilation himself speaks contains a quotation from Hats. 169. 170 (to be found in your Manual section 17) which in some degree perplexed Me on a sudden call for a decision on its subject, either because at that Moment from the delicacy of the occurrence My Mind did not bear directly on the subject and Might really have been obscured on the chance quoted was itself doubtfull from the language employed—Here is the clause—“No person is to use indecent Language, against the proceedings of the house, No prior determination of which, is to be reflected On by Any Member, unless he Means to conclude with a Motion to rescind it.” I supposed that reflections on an Act of the preceding Legislature, No Motion being then before the house to rescind the same, were Not in Order and that such prior determination, was Meant to be secured against reflection, because a case of rescinding a determination of the existing house could Not happen inasmuch as Another rule “that No decision of the house can Again be drawn in question during the same session” forbids such rescinding. But I fear I have Mistaken the construction and will be very thankfull to be set right by your Opinion on these questions. “Does the Authority condemn reflections on determinations of a prior Legislature, No Motion to repeal or rescind the same being before the house, but collaterally introduced in debate, as being Out of Order?” Or
                  Does it Mean that these reflections to be Out of Order Must be Made on a determination of the same session No Motion to rescind the same being before the house?
                  I should be very Much Mortified if I supposed that to this request any other Motive were asscribed, than the consideration of supporting the dignity of the Virginian Legislature in its deliberations, and protecting by a steady adherence to Rule that characters for Order and decorum in debate for which it has so long and so justly been distinguished. But I have flattered Myself that I hold a substantial security against such a consequence, in the confidence that I am truly Your Friend
                  
                     Hh. Holmes 
                     
                  
               